Citation Nr: 1520791	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  14-18 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than January 20, 2012 for the award of helpless child benefits for C.S. on the basis of permanent incapacity for self-support.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1963 to May 1971 and from August 1971 to March 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's daughter, C.S., was born in March 1972 and her 18th birthday was in March 1990. 

2. The Veteran's claim for helpless child benefits for C.S. on the basis of permanent incapacity for self-support was initially denied in an August 1992 decision; the Veteran did not perfect an appeal regarding that determination and new and material evidence was not received within a year of its issuance.

3. The Veteran filed a claim to reopen for helpless child benefits for C.S. on the basis of permanent incapacity for self-support in September 1998, and was again denied in a January 1999 decision; the Veteran did not perfect an appeal regarding that determination and new and material evidence was not received within a year of its issuance.
 
4.  A petition to reopen the claim for helpless child benefits for C.S. was received on January 20, 2012, and there is no evidence of any unadjudicated formal or informal petition to reopen a claim for helpless child benefits for C.S. subsequent to the January 1999 decision and prior to January 20, 2012.

CONCLUSION OF LAW

The criteria for an effective date earlier than January 20, 2012 for the award of helpless child benefits for C.S. on the basis of permanent incapacity for self-support have not been met.  38 U.S.C.A. §§ 5101(a) , 5110(a), 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 3.151(a), 3.155(a), 3.156(a)-(b), 3.400, 3.403, 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).

The appeal for an earlier effective date for the award of helpless child benefits for C.S. arises from the Veteran's disagreement with the effective date assigned after the award of the subject benefits.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4) .

There is no reported relevant evidence that remains outstanding.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date.

II.  Entitlement to Earlier Effective Date

An award of compensation to or for a child, or to or for a veteran or surviving spouse on behalf of such child, on the basis of the child being permanently incapable of self-support (38 C.F.R. § 3.57(a)(3) (2014)) will be effective as follows: in original claims, the date is fixed by 38 C.F.R. §§ 3.400(b) or (c) or 38 C.F.R. § 3.401(b); and in claims for continuation of payments the award is effective as of the child's 18th birthday if the condition is claimed prior to or within 1 year after that date, otherwise the award is effective from the date of receipt of the claim. 38 C.F.R. § 3.403.

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 .

The provisions of 38 C.F.R. § 3.401(b) address additional awards of compensation for dependents.  This section provides that the effective date of an award will be the latest of: (1) the date of claim, (2) the date dependency arises, (3) the effective date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of such rating action, or (4) the date of commencement of the veteran's award.  "Date of claim" means, in order of applicability: (1) the date of a veteran's marriage or the birth of his child, or adoption of a child, if the evidence of the event is received within one year of the event; otherwise, (2) the date notice is received of the dependent's existence, if evidence is received within one year of VA's request.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  See, e.g., Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992); Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).  Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim. See 38 C.F.R. § 3.155(a) .

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. Id. 

In the present case, the current effective date of the award of helpless child benefits for C.S. is January 20, 2012, the date that a petition to reopen a claim for such benefits was received.  The evidence reflects that C.S. was born in March 1972 and that her 18th birthday was in March 1990.  A claim for dependent compensation for C.S. on the basis of her disability was received in July 1992.  The RO sent the Veteran an October 1992 informing him of an August 1992 rating decision denying his claim, and informed him of the type of evidence that his claim lacked.  The Veteran was notified of this decision as well as his appellate rights; he did not appeal, and new and material evidence was not received within one year of that decision.  Thus, the August 1992 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The Veteran submitted a petition to reopen the claim for helpless child benefits for C.S. and this petition was received in September 1998.  The RO again denied the Veteran's claim in a January 1999 rating decision.  The Veteran filed a timely Notice of Disagreement (NOD) in May 1999, resulting in a May 1999 Statement of the Case (SOC).  However, the Veteran did not submit a Form 9 Substantive Appeal, or any document in lieu of a Form 9, to perfect his appeal, and as a result the January 1999 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The Veteran again submitted a petition to reopen the claim for helpless child benefits for C.S. and this petition was received on January 20, 2012.  The RO granted the claimed benefits in the July 2013 rating decision currently on appeal.  Specifically, the RO explained that C.S. had become permanently incapable of self-support prior to her 18th birthday by reason of cerebral palsy with seizures. 

There is no question that the evidence currently establishes that C.S. became permanently incapable of self-support prior to her 18th birthday.  However, the Veteran did not perfect an appeal with respect to either the August 1992 or January 1999 denial of dependent benefits for helpless child benefits.  In addition, he never submitted any unadjudicated formal petition to reopen the claim for helpless child benefits for C.S. subsequent to the January 1999 decision and prior to January 20, 2012.  Also, there is no prior communication in the record that could be considered an informal unadjudicated claim for VA compensation for the same.  Thus, January 20, 2012 is the earliest possible effective date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.403.  While the Board is sympathetic to the Veteran's claim, it is unable to provide an earlier effective date under pertinent law.

ORDER

Entitlement to an effective date earlier than January 20, 2012 for the award of helpless child benefits for C.S. on the basis of permanent incapacity for self-support is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


